Citation Nr: 1031408	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  08-29 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for 
right knee arthroscopy, status post total knee replacement.  

2. Entitlement to an initial rating in excess of 30 percent for 
left knee arthroscopy, status post total knee replacement.  

3. Entitlement to an earlier effective date than August 5, 2005, 
for the grant of service connection for right knee arthroscopy, 
status post total knee replacement.  

4. Entitlement to an earlier effective date than August 5, 2005, 
for the grant of service connection for left knee arthroscopy, 
status post total knee replacement



REPRESENTATION

Appellant represented by:	National Veterans Legal Services 
Program, Inc.

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1958 to April 1959.  

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to an initial rating in excess of 30 
percent for both right and left knee arthroscopies, status post 
total knee replacements are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a decision dated in May 1958, service connection for a 
bilateral knee was denied; the Veteran did not appeal this 
decision.  

2. In a communication received on September 24, 1992, the Veteran 
requested that his claim for service connection for bilateral 
total knee replacement be re-opened. 

3. In a November 1993 rating decision, the RO determined that new 
and material evidence had not been presented and denied the 
Veteran's claim to reopen.  

4. The Veteran submitted a timely notice of disagreement (NOD) in 
November 1994 and requested a personal hearing before at the RO; 
a statement of the case (SOC) was issue in January 1995.  

5. In June 1995, the Veteran appeared for a personal hearing and 
submitted evidence in the form of a medical statement (dated in 
January 1995) which indicated that the Veteran's knee condition 
had deteriorated beyond the natural development of the condition 
during service.  

6. An August 1995 Hearing Officer's Decision (HOD) determined 
that new and material evidence had not been submitted and the 
claim to reopen was denied; however, the Veteran was not informed 
of this decision or of his appellate rights.

7. A supplemental statement of the case (SSOC) was issued on 
August 22, 1995, which denied the Veteran's claim but also 
explicitly informed the Veteran that his June 15, 1995, hearing 
testimony was accepted in lieu of a VA Form 9.  

8. The November 1993 rating decision is not final.  


CONCLUSION OF LAW

The criteria for an effective date of September 24, 1992, for the 
grant of service connection for right knee and left knee 
arthroscopy, status post total knee replacement have been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The Board is granting in full the benefit sought on appeal.  Any 
error committed with respect to either the duty to notify or the 
duty to assist was harmless and will not be further discussed.  

Relevant Laws and Regulations:

The Veteran believes that he is entitled to an earlier effective 
date for the grant of service connection for bilateral knee 
disabilities.  In particular, he asserts that the effective date 
should be September 1992, the date upon which his claim to reopen 
was received.  

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided, the effective date of an evaluation 
and award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date of 
receipt of the claim or the dated entitlement arose, whichever is 
the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a)).  38 C.F.R. 
§ 3.155 provides that any communication or action indicating 
intent to apply for one or more VA benefits may be considered an 
informal claim.  Such an informal claim must identify the benefit 
sought.  38 C.F.R. § 3.1(p) defines application as a formal or 
informal communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed as 
of the date of receipt of the informal claim.

Factual Background

In this case, the Veteran's initial application for service 
connection for a bilateral knee disability was received in May 
1958 and denied in an unappealed August 1959 rating decision, of 
which he received notification in the same month.  This decision 
is "final" under 38 U.S.C.A. § 7105(c).

In a communication received on September 24, 1992, the Veteran 
requested to reopen the previously denied claim based on his 
submission of new and material evidence.  

In a November 1993 rating decision, the RO denied entitlement to 
service connection for bilateral knee replacement for failure to 
submit new and material evidence.  

The Veteran filed a timely notice of disagreement in November 
1994 and requested a personal hearing .  A statement of the case 
was subsequently issued in January 1995.

On June 15, 1995, the Veteran appeared at the RO for a hearing on 
the issue of whether new and material evidence had been submitted 
to reopen a claim of entitlement to service connection for a 
bilateral knee disability.  At the time of the hearing, the 
Veteran submitted a January 1995 statement from Dr. Mehne, in 
which he opined that the Veteran's bilateral knee condition had 
deteriorated beyond the natural development of the condition 
during service.  Notably, there is a handwritten note on the 
first page of the hearing transcript that reads "accepted in 
lieu of VAF 9."  The initials of the author are under the note.  
That note appears to have been subsequently crossed-out by the RO 
in July 2005.

In August 1995, the Hearing Officer issued a decision denying the 
Veteran's claim, finding that new and material evidence had not 
been submitted.  The Veteran was not informed of this decision, 
nor was he advised of his appellate rights. 

On the same date in August 1995, the RO issued a supplemental 
statement of case (SSOC) denying the Veteran's claim to reopen.  
In the cover letter of the SSOC, the RO explicitly informed the 
Veteran that his hearing testimony had been accepted in lieu of 
the VA Form 9 (substantive appeal).  

In a July 1996 communication to the RO, the Veteran stated 
"please continue my appeal to BVA.  I have not received a reply 
to hearing held." 

In a September 1999 communication to the RO, the Veteran 
requested another hearing because VA was not answering his 
claims.  

On August 4, 2005, the Veteran was informed of the Hearing 
Officer Decision from the hearing held on June 15, 1995.  The 
decision states that the Veteran did not submit new and material 
to reopen his claim at the June 1995 hearing.  Only then was he 
advised of his appellate rights.  

The Veteran submitted a timely NOD (to the Hearing Officer 
Decision) in July 2006 and an SOC was subsequently issued in 
October 2006.  A substantive appeal (VA Form 9) was submitted in 
December 2006.  

In a May 2007 rating decision, the RO granted service connection 
for status post total right and left knee arthroscopies, 
evaluated as 10 percent disabling effective August 5, 2005.  

In November 2007, the Veteran filed an NOD (of the May 2007 
decision) with respect to the issues of (1) an increased initial 
rating for the bilateral knee conditions (then rated as 10 
percent disabling); and (2) entitlement to an earlier effective 
date for the award of service connection.  

In a June 2008 SOC, the RO increased the evaluation for each knee 
to 30 percent, effective August 5, 2005, and denied entitlement 
to an earlier effective date. See also August 2008 Rating 
Decision. 

Finally, the Board notes that in a September 2005 rating 
decision, the RO determined that the August 1959 rating decision, 
which denied service connection for a bilateral knee disability, 
was not considered to be a clear and unmistakable error (CUE).  
The Veteran did not appeal this determination and it is final.  

Analysis

Based on the procedural history set forth above, the Board finds 
that an effective date of September 24, 1992, should be assigned 
for the award of service connection for bilateral knee 
disabilities.  

Indeed, the facts outlined above clearly show that the Veteran's 
claim for service connection remained pending (i.e., in appellate 
status) from June 1995 until the appealed August 2005 Hearing 
Officer Decision.  The Board specifically points to the August 
1995 SSOC in which the RO unambiguously accepted his testimony at 
the hearing held on June 15, 1995, in lieu of a VA Form 9 
(substantive appeal).  Notably, the RO failed to take any 
subsequent action on the Veteran's appeal until August 2005, at 
which time the Veteran finally received a copy of the August 1995 
Hearing Officer Decision and notification of his appellate 
rights.  

The Board is well aware of the fact that the period for appealing 
the November 1993 decision expired on March 12, 1995, which was 
60-days following the issuance of the January 1995 SOC.  See 
38 C.F.R. § 3.302(b) (2009).  However, to that end, the Board 
finds that the principle in Percy v. Shinseki, 23 Vet. App. 37, 
47 (2009) applies in this case; that is, if VA treats an appeal 
as if it is timely filed, a Veteran is entitled to expect that VA 
means what it says.  The RO readily admits that the August 1995 
SSOC was sent to the Veteran in error and it has attempted to 
remedy such error by sending a copy of the Hearing Officer 
Decision nearly ten years after the issuance of that decision.  
However, the Board cannot simply ignore the fact that RO 
expressly treated the Veteran's hearing testimony as a valid 
substantive appeal; nor can the Board ignore the fact that the 
Veteran was not informed of his appellate rights until 2005.  It 
is clear that, as a result of the RO's actions, the Veteran had 
an expectation that his claim was pending before the Board, as 
evidenced by several unanswered communications to the RO in 1997 
and 1999 concerning the status of his claim.  

The Board also does not need not consider the date that when a 
favorable diagnosis or medical nexus opinion was received to 
determine the date that entitlement arose.  This conclusion is 
borne out in Lalonde v. West, 12 Vet. App. 377 (1999), where the 
Court stressed that the effective date for an award of service 
connection is not based on the earliest medical evidence 
demonstrating a causal connection, but on the date of the claim 
for service connection.  In this case, the "date entitlement 
arose" refers to the date of enactment of current 38 U.S.C.A. § 
1110, which authorizes compensation for any service-connected 
disability.  The controlling date is the date of the Veteran's 
claim for service connection, September 24, 1992.

Consequently, the Board finds that the Veteran's claim remained 
in appellate status until the appealed August 2005 Hearing 
Officer Decision, and the November 1993 rating decision, which 
denied the Veteran's claim for lack of new and material evidence, 
never became final.  Accordingly, September 24, 1992, is the date 
of the Veteran's claim to reopen in this case and should be the 
effective date for the establishment of service connection for 
bilateral knee disabilities.  To this extent, the appeal is 
granted.  38 U.S.C.A. § 5107(b).

ORDER

An effective date of September 24, 1992, is granted for the 
establishment of service connection for right knee and left knee 
arthroscopy, status post total knee replacement.  



REMAND

As noted above, the Board has granted an effective date of 
September 24, 1992, for the establishment of service connection 
for bilateral knee disabilities.  As the RO will need to assign 
an initial evaluation from 1992 based on this award of an earlier 
effective date, the Board will withhold consideration of the 
claims for entitlement to initial ratings in excess of 30 percent 
for bilateral knee disabilities.  Indeed, the implementation of 
the earlier effective date should be considered along with the 
claim for an increased rating, as the initial rating period on 
appeal has been substantially lengthened; it follows that, any 
Board action on the increased rating claims, at this juncture, 
would be premature.  Hence, a remand of this matter is warranted, 
as well.

Ongoing medical records should also be obtained upon remand. 38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. Obtain copies of records of treatment that 
the Veteran may have received at the San Juan 
VA Medical Center since July 2008.  Associate 
all such available records with the claims 
folder.

2. Upon implementing the effective date for 
service connection for bilateral knee 
disabilities, and after assigning the initial 
percentage for the rating period in question, 
adjudicate the claims for entitlement to 
initial ratings in excess of 30 percent for 
left and right knee arthroscopy, status post 
total knee replacement.  If the decisions 
remain adverse to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case. An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


